954 F. Supp. 199 (1996)
BAXTER DIAGNOSTICS, INC., Plaintiff,
v.
AVL SCIENTIFIC CORP., et al., Defendants.
And Related Actions.
No. 91 4178 RG (Ex).
United States District Court, C.D. California.
June 14, 1996.
Carl Kustin, Thomas J. Daly, John D. Carpenter and Art Hasan, Christie Parker & Hale, L.L.P., Pasadena, CA, for Baxter Diagnostics, Inc., plaintiff.
William H. Robinson, Jr., Wright Robinson McCammon Osthimer & Tatum, Richmond, *200 VA, for AVL Gesellschaft Fur Verbrennungskraftmaschinen Und Messtechnik, defendant.
William J. Robinson and David J. Meyer, Graham & James, Los Angeles, CA, for Frank J. Swenson, defendant.
(CORRECTED) ORDER GRANTING BAXTER'S MOTION FOR RECONSIDERATION AND RELIEF FROM JUDGMENT
GADBOIS, District Judge.
On June 3, 1996, this Court heard the motion of plaintiff, counterdefendant and intervention-defendant Baxter Diagnostics, Inc. ("Baxter") for reconsideration and relief from judgment. Having considered the papers submitted by the parties and the oral arguments of counsel, and having found good cause therefor,
IT IS HEREBY ORDERED that Baxter's motion is granted. The Court vacates its prior order, entered August 31, 1992, that Baxter's activities do not fall within the 35 U.S.C. § 271(e)(1) infringement exemption, and hereby rules that Baxter's activities in connection with development and testing of a single layer sensor are, in fact and law, exempt from infringement. The Court's Order for Judgment (re patent phase) dated April 25, 1996 is modified to reflect this ruling.
IT IS SO ORDERED.